DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,855,948 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-12, 14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach or fairly suggest:
A system comprising: an outward facing video camera; a digital video recorder; a geolocation device; an interface configured to: receive video data from the outward facing vehicle camera; and receive location data from the geolocation device; and a processor configured to: determine a digital video recorder storing state, wherein the digital video recorder storing state is determined based at least in part on a time and/or a date, comprising to: determine whether the digital video recorder storing state is in a prohibited state based on the location being located within a geofenced region, the time and/or the date, comprising to: perform one or more of the following: 1) determine whether a location is located within the geofenced region; and in the event that the location is located within the geofenced region, determine that the digital video recorder storing state is in the prohibited state; 2) determine whether the date falls within a prohibited state date range; and in the event that the date falls within the prohibit state date range, determine that the digital video recorder storing state is in Application Serial No. 17/082,807 Attorney Docket No. DRIVP091C12the prohibited state; and/or 3) determine whether the time falls within the prohibited state time range; and in the event that the time falls within the prohibit state time range, determine that the digital video recorder storing state is in the prohibited state; and perform one or more of the following: determine the digital video recorder storing state based on the more strict rule of either a small nested region or a larger region; determine the digital video recorder storing state based on the less strict rule of either the small nested region or the larger region; determine the digital video recorder storing state based on a rule of the larger region superseding a rule of the small nested region; and/or determine the digital video recorder storing state based on the rule of the small nested region superseding the rule of the larger region; in response to the digital video recorder storing state being the prohibited state, disable transfer of video data to the digital video recorder; and in response to the digital video recorder storing state being not the prohibited state, enable transfer of the video data from the outward facing video camera to the digital video recorder for storage (Independent claim 2; claims 3-12, 14, and 16-18 depend from claim 2).  
A method comprising: receiving video data from an outward facing vehicle camera; receiving location data from a geolocation device; determining, using a processor, a digital video recorder storing state, wherein the digital video recorder storing state is determined based at least in part on a time and/or a date, comprising: determining whether the digital video recorder storing state is in a prohibited state based on the location being located within a geofenced region, the time and/or the date, comprising to: performing one or more of the following: 1) determining whether a location is located within the geofenced region; and in the event that the location is located within the geofenced region, determining that the digital video recorder storing state is in the prohibited state; 2) determining whether the date falls within a prohibited state date range; and in the event that the date falls within the prohibit state date range, determining that the digital video recorder storing state is in the prohibited state; and/or 3) determining whether the time falls within the prohibited state time range; and Application Serial No. 17/082,807 Attorney Docket No. DRIVP091C15in the event that the time falls within the prohibit state time range, determining that the digital video recorder storing state is in the prohibited state; and performing one or more of the following: determining the digital video recorder storing state based on the more strict rule of either a small nested region or a larger region; determining the digital video recorder storing state based on the less strict rule of either the small nested region or the larger region; determining the digital video recorder storing state based on a rule of the larger region superseding a rule of the small nested region; and/or determining the digital video recorder storing state based on the rule of the small nested region superseding the rule of the larger region; in response to the digital video recorder storing state being the prohibited state, disabling transfer of video data to the digital video recorder; and in response to the digital video recorder storing state being not the prohibited state, enabling transfer of the video data from the outward facing video camera to the digital video recorder for storage (Independent claim 19).  
A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving video data from an outward facing vehicle camera; receiving location data from a geolocation device; determining a digital video recorder storing state, wherein the digital video recorder storing state is determined based at least in part on a time and/or a date, comprising: determining whether the digital video recorder storing state is in a prohibited state based on the location being located within a geofenced region, the time and/or the date, comprising to: performing one or more of the following: 1) determining whether a location is located within the geofenced region; and in the event that the location is located within the geofenced Application Serial No. 17/082,807 Attorney Docket No. DRIVP091C16region, determining that the digital video recorder storing state is in the prohibited state; 2) determining whether the date falls within a prohibited state date range; and in the event that the date falls within the prohibit state date range, determining that the digital video recorder storing state is in the prohibited state; and/or 3) determining whether the time falls within the prohibited state time range; and in the event that the time falls within the prohibit state time range, determining that the digital video recorder storing state is in the prohibited state; and performing one or more of the following: determining the digital video recorder storing state based on the more strict rule of either a small nested region or a larger region; determining the digital video recorder storing state based on the less strict rule of either the small nested region or the larger region; determining the digital video recorder storing state based on a rule of the larger region superseding a rule of the small nested region; and/or determining the digital video recorder storing state based on the rule of the small nested region superseding the rule of the larger region; in response to the digital video recorder storing state being the prohibited state, disabling transfer of video data to the digital video recorder; and in response to the digital video recorder storing state being not the prohibited state, enabling transfer of the video data from the outward facing video camera to the digital video recorder for storage (Independent claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 5, 2021